110 F.3d 70
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles Leon CARR, aka Vincent Desimone, Defendant-Appellant.
No. 96-50147.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1997.*Decided March 19, 1997.

1
Before:  BROWNING and KLEINFELD, Circuit Judges, and MERHIGE, District Judge.**


2
MEMORANDUM***


3
We dismiss the appeal, because Carr waived his right to appeal his sentence in the plea agreement.  In the plea agreement, "defendant waives any right to appeal ... unless the court imposes a custodial sentence greater than the high end of the offense level recommended by the government pursuant to this agreement."   Such a waiver is enforceable by dismissal of an appeal.  United States v. DeSantiago-Martinez, 38 F.3d 394 (9th Cir.1992).  The condition on appellant's waiver was that the sentence should be no greater than the high end of what he would get for offense level 11, which was the recommendation agreed upon in the plea bargain.  The high end sentence for level 11 was 18 months, and that is the sentence Carr received.  Accordingly, the condition of appellant's waiver of the right to appeal was satisfied.


4
Nor, had we reached them, would we likely have found error in the substantive determinations challenged.


5
APPEAL DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge, for the Eastern District of Virginia, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3